Title: From Thomas Jefferson to United States Congress, 28 February 1805
From: Jefferson, Thomas
To: United States Congress


                  
                     
                     To the Senate and 
                        House of Representatives of the United States
                     Feb. 28. 1805.
                  
                  I now lay before Congress a statement of the Militia of the United States, according to the returns last recieved from the several states.    it will be percieved that some of these are not of recent dates, and that from the states of Maryland, Delaware & Tennissee no returns are stated. as far as appears from our records none were ever rendered from either of these states.
                  
                     Th: Jefferson 
                     
                     
               